HAYS, Justice.
A petition for special action was filed by American Bus Lines, Inc., a Delaware corporation, doing business in Arizona as Trailways, seeking relief from the actions of the Arizona Corporation Commission in continuing to regulate corporations carrying persons or property for hire. We accepted jurisdiction of the petition for special action, as it was apparent that this was a *597matter of statewide concern requiring early resolution. Motions to file amicus curiae briefs were filed by other trucking companies and by the transport association. These motions were granted.
In April of 1979 the Arizona Legislature adopted Senate Concurrent Resolution No. 1015, a referendum proposition to be voted on by the people of Arizona in the November 1980 election which proposed amendments to article 15, sections 2 and 10, Arizona Constitution. These amendments purported to remove from the Corporation Commission the power to regulate buses, taxicabs, trucking and moving companies, and airlines operating within the state.
Legislation was enacted by the legislature conditioned on the passage of the constitutional amendment which transferred the responsibility for regulation of the safety operations of motor carriers from the Corporation Commission to the Department of Transportation. This legislation was to go into effect July 1, 1982.
The constitutional amendment was approved by the voters and was proclaimed by the governor to be law on November 24, 1980. The petitioner asserts that despite the foregoing, the Corporation Commission continues to regulate motor carriers, and that the Commission can no longer limit the petitioners’ activities and routes to those authorized under previous certificates of convenience and necessity.
The respondent Commission urges that although the constitutional amendment became law on November 24, 1980, it will not become operative until July 1, 1982. There is little question that all parties actually contemplated that the effective date of deregulation of carriers was to be July 1, 1982. The implementing legislation bears an effective date of July 1,1982. The 1980 Publicity Pamphlet explaining the constitutional amendment indicated that if the amendment passed, it would be effective July 1, 1982. A wide range of news articles, editorials and the like emphasized to the voters the fact that deregulation would not come about immediately but would allow time for adjustments to the new approach.
The petitioner, however, points out that the ballot contains no reference to an operative date, or date the amendment is to go into effect. Further, says petitioner, since there is no contrary indication, the operative date and the date it became law by proclamation are one and the same. There is no ambiguity in the information on the ballot; hence, under proper rules of construction, no resort may be had to outside sources, such as the Publicity Pamphlet, supporting legislation or the news media. Adams v. Bolin, 74 Ariz. 269, 247 P.2d 617 (1952).
Petitioner concedes that an amendment to the constitution can become law on the day it is proclaimed and yet by its terms not become operative until some later date. State ex rel. Jones v. Lockhart, 76 Ariz. 390, 265 P.2d 447 (1953). It further admits that if there is an ambiguity which requires construction, the courts can use the Publicity Pamphlet to assist in this determination. Ward v. Stevens, 86 Ariz. 222, 344 P.2d 491 (1959). But, petitioner insists, there is no ambiguity here which demands construction.
Following is the ballot format of the proposed amendment as presented to the voters:

*598


The Commission has referred us to Ward v. Stevens, 86 Ariz. 222, 344 P.2d 491 (1959), quoting therefrom as follows:
“It has been held that when a constitutional provision is clear on its face and is logically capable of only one interpretation, no extrinsic matter may be shown in support of a construction which would vary its apparent meaning, Adams v. Bolin, 74 Ariz. 269, 247 P.2d 617, 33 A.L.R.2d 1102. However, when, as in this case, the constitutional language is ambiguous, or when a construction is urged which would result in an absurd situation, the court may look behind the bare words of the provision in order to determine the conditions which gave rise to it and the effect which it was intended to have. (Citations omitted).” Id. at 28-29, 344 P.2d at 495.
As we examine the ballot (set out supra), nothing therein readily cries out for construction or interpretation. The final phrase in the “descriptive title” gives us pause, however. It reads “and placing such companies under jurisdiction of the State Department of Transportation.” All par*599ties concede that the enabling legislation which gives this jurisdiction to the Department of Transportation does not go into effect until July 1, 1982. Doesn’t this indicate an ambiguity?
We noted with some interest that at the time of the oral argument on the special action petition, the petitioner suddenly changed its position and along with the Commission embraced the idea that police power to regulate carriers could be granted to the Commission by the legislature. This court is compelled by the language of Rural/Metro Corp. v. Arizona Corporation Comm’n, 129 Ariz. 116, 629 P.2d 83 (1981) to hold that unless there is a constitutional grant of power over carriers, the legislature cannot grant to the Commission additional control over carriers as an exercise of police power or otherwise. With this holding we see that an absurdity results. The carriers of this state would be answerable to no one for safety or otherwise. Not only would the result be absurd, it would place the safety of the citizens of Arizona in jeopardy. The list of horribles could be enumerated endlessly to the extent of any fertile imagination of mankind. Suffice it to say, the most apparent illustrations are appalling.
For all of the foregoing reasons, we hold that the subject constitutional amendments, although valid, are not operative or in effect until July 1, 1982.
We have indicated in a previous paragraph that Rural/Metro, supra, is dispositive of the question of whether the Commission can exercise jurisdiction over safety regulations applying to motor carriers. We said in that case:
“Specifically, this court has stated that such powers as the Commission may exercise do not exceed those to be derived from a strict construction of the constitution and implementing statutes....
“It is significant that ‘statutes’ is qualified by the term ‘implementing.’ This qualification would suggest that the legislature may only enact statutes conferring powers upon the Commission which give practical effect to and ensure the actual fulfillment of the pertinent constitutional provisions governing the authority of the Commission.. .. ” 129 Ariz. at 117, 629 P.2d at 84 (1981).
The holding in Rural/Metro, supra, was of necessity limited to the narrow issue presented. In the posture of this case we now hold that the Commission may exercise the powers granted by the legislature under the implementing statutes, including safety and police powers.
Supported by the authorities and reasoning of Rural/Metro, we further hold that on July 1, 1982, when the constitutional amendments become operative and effective and carriers lose their status as public service corporations, the Commission no longer has jurisdiction to regulate or control carriers, as a matter of police power or otherwise.
Prayer for relief denied.
STRUCKMEYER, C. J., and CAMERON and GORDON, JJ., concur.